Filed 7/11/16 P. v. Stone CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A146671
v.
ELNORRIS ABRAHAM STONE,                                              (Alameda County
                                                                     Super. Ct. No. C145534B)
         Defendant and Appellant.


         Elnorris Abraham Stone (appellant) appeals from the denial of his motion and
amended motion to convert the fines and penalties imposed at sentencing into additional
prison time, pursuant to Penal Code1 sections 1205, subdivision (a) “and/or” 2900.5.
         Appellant’s counsel has filed an opening brief in which no issues are raised, and
asks this court for an independent review of the record as required by People v. Wende
(1979) 25 Cal.3d 436. Counsel has declared that appellant has been notified that no
issues were being raised by counsel on appeal, and that an independent review under
Wende instead was being requested. Appellant was also advised of his right personally to
file a supplemental brief raising any issues he chooses to bring to this court’s attention.
No supplemental brief has been filed by appellant personally.
      PROCEDURAL AND MATERIAL FACTUAL BACKGROUND OF CASE
         Appellant was convicted of first degree murder (§ 187, subd. (a)) and sentenced in
January 2005. His sentence included that he serve a term in state prison of 25 years to
         1
         All further statutory references are to the Penal Code, unless otherwise
indicated.


                                                             1
life, and pay a $200 restitution fine pursuant to sections 1202.4, subdivision (b), and
1202.45, the latter of which was suspended unless appellant had any subsequent parole
revoked. He was also ordered to pay victim restitution in the amount of $6,955.46
pursuant to section 1202.4, subdivision (f).
       On July 21, 2015, appellant, representing himself, filed an ex parte motion to
dispose of the above mentioned restitution fines by converting them to days of
imprisonment to be served concurrent to his existing term at a rate of $30 per day,
pursuant to sections 1205, subdivision (a) “and/or” section 2900.5.
       An amended motion seeking the same relief was filed by appellant, again acting in
propria persona, on August 27, 2015.
       Both the original motion and the amended motion were considered by the trial
court and denied on September 28, 2015. The first ground for denying appellant’s
motions was that the conversion of fines to additional incarceration time under section
1205, subdivision (a) must be specifically allowed in the judgment, and the abstract of
judgment attached to appellant’s amended motion did not allow for that conversion. As a
second ground for denying the motion, the court noted that all criminal proceedings
relating to the underlying conviction have concluded, the judgment has become final, and
the court lacks jurisdiction to grant the relief sought, citing section 1170, subdivision (d).
       CONCLUSIONS BASED UPON INDEPENDENT RECORD REVIEW
       Upon our independent review of the record we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal. The denials of appellant’s




                                               2
motion and amended motion were supported by law (§§ 1205, subd. (a), 2900.5,
subd. (a)).2
                                     DISPOSITION
       The judgment is affirmed.




                                                 _________________________
                                                 RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
STREETER, J.




       2
          Section 1205, subdivision (a) provides in relevant part: “A judgment that the
defendant pay a fine, with or without other punishment, may also direct that he or she be
imprisoned until the fine is satisfied and may further direct that the imprisonment begin at
and continue after the expiration of any imprisonment imposed as a part of the
punishment or of any other imprisonment to which the defendant may have been
sentenced. The judgment shall specify the term of imprisonment for nonpayment of the
fine, which shall not be more than one day for each one hundred twenty five dollars
($125) of the fine, nor exceed the term for which the defendant may be sentenced to
imprisonment for the offense of which he or she has been convicted. A defendant held in
custody for nonpayment of a fine shall be entitled to credit on the fine for each day he or
she is held in custody, at the rate specified in the judgment.” (Italics added.) Effective
January 1, 2016, the rate at which a day of additional incarceration shall reduce the
amount of restitution was increased from $30 to $125. (Stats. 2015, ch. 209, § 1, eff.
Jan. 1, 2016.)


                                             3